ACCEPTED
                                                                                           05-14-00588-CV
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                    10/23/2015 10:19:23 AM
                                                                                                LISA MATZ
                                                                                                    CLERK

                             NO. 05-14-00588-CV

                   IN THE COURT OF APPEALS                FILED IN
                                                   5th COURT OF APPEALS
               FOR THE FIFTH COURT OF APPEALS DALLAS, TEXAS
                       AT DALLAS, TEXAS           10/23/2015 10:19:23 AM
__________________________________________________________________
                                                         LISA MATZ
                                                                        Clerk
           TRANSCONTINENTAL REALTY INVESTORS, INC.,
                          Appellant

                                       v.

               ORIX CAPITAL MARKETS, LLC, et al.,
                             Appellees.
__________________________________________________________________

           Appeal from the 134th District Court, Dallas County, Texas
           No. DC-11-15428, The Honorable Dale Tillery, Presiding

________________________________________________

                    APPELLANT’S NOTICE OF FILING OF
                     INCREASE OF SUPERSEDEAS BOND

TO THE HONORABLE FIFTH COURT OF APPEALS:

      COMES NOW, Appellant, Transcontinental Realty Investors, Inc., in the

above-styled and numbered cause and files this Notice of Filing of Increase of

Supersedeas Bond, respectfully notifying the Court of the filing of increase of

supersedeas Bond No. 0601836, as demonstrated by the attached Surety Rider and

Power of Attorney filed in the trial court in Cause No. DC-11-15428.

[“Attachment 1” ]




APPELLANT’S NOTICE OF FILING OF INCREASE OF SUPERSEDEAS BOND        – Page 1
                                    Respectfully submitted,

                                    SHAMOUN & NORMAN, L.L.P.

                                    By:_/S/ Jonathan J. Cunningham_______
                                      Jonathan J. Cunningham
                                      State Bar No. 00793574
                                      jjc@snlegal.com
                                      C. Gregory Shamoun
                                      State Bar No. 18089650
                                      g@snlegal.com

                                    1755 Wittington Place, Suite 200, LB 25
                                    Dallas, Texas 75234
                                    (214) 987-1745 (Telephone)
                                    (214) 521-9033 (Telecopier)

                                    ATTORNEYS FOR APPELLANT
                                    Transcontinental Realty Investors, Inc.




APPELLANT’S NOTICE OF FILING OF INCREASE OF SUPERSEDEAS BOND      – Page 2
                                  Certificate of Service

       I certify that a copy of this document was served via the methods referenced
on this 23rd day of October, 2015, upon counsel all known counsel of record shown
below:

VIA CMRRR/E-Filing Service/and E-Mail
Talmage Boston, Esq.
tboston@winstead.com
Elisabeth Wilson, Esq.
ewilson@winstead.com
WINSTEAD PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
Telephone: 214/745-5400
Facsimile: 214/745-5390


Nicola Hobeiche, Esq.
ORIX USA Corporation
1717 Main Street, Suite 900
Dallas, Texas 75201
Telephone: 214/237-2000
Facsimile: 214/237-2018
Nicola.hobeiche@orix.com

Attorneys for ORIX Capital Markets, LLC and
Wells Fargo Bank Minnesota, N.A.




                                      _/S/ Jonathan J. Cunningham________
                                      JONATHAN J. CUNNINGHAM
                                      State Bar No. 00793574
                                      jjc@snlegal.com




APPELLANT’S NOTICE OF FILING OF INCREASE OF SUPERSEDEAS BOND          – Page 3
         ATTACHMENT
             “1”




APPELLANT’S NOTICE OF FILING OF INCREASE OF SUPERSEDEAS BOND   – Page 4
                                                                                                               FILED
                                                                                                      DALLAS COUNTY

                                                                                                         FELICIA PITRE
                                                                                                      10/21/2015
                                                                                                       DISTRICT 4:28:16
                                                                                                                 CLERK


                                       NO. DC-11-15428

ORIX CAPITAL MARKETS LLC,                      §          IN THE DISTRICT COURT
Plaintiff/Counter-Defendant,                   §
VS.                                            §
                                               §
TRANSCONTINENTAL REALTY                        §
INVESTORS, INC.,                               §
Defendant/Counter-                             §
Claimant/Third-Party Plaintiff,                §          DALLAS COUNTY, TEXAS
VS.                                            §
                                               §
WELLS FARGO BANK MINNESOTA,                    §
N.A., AS TRUSTEE FOR THE                       §
MORTGAGE PASS-THROUGH                          §
CERTIFICATES SERIES 99-CI,                     §
           Third-Party Defendant.              §          134th JUDICIAL DISTRICT

             NOTICE OF FILING OF INCREASE OF SUPERSEDEAS BOND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES       NOW,     Transcontinental    Realty    Investors,   Inc.,   Defendant/Counter-

Claimant/Third-Party Plaintiff, in the above-entitled cause, who gives notice of filing of increase

of the previously filed supersedeas Bond No. 0601836, as demonstrated by the attached Surety

Rider and Power of Attorney. [“Attachment 1]

                                                         Respectfully Submitted,

                                                         SHAMOUN & NORMAN, L.L.P.

                                                            /S/ Jonathan J. Cunningham
                                                         C. GREGORY SHAMOUN
                                                         State Bar No. 18089650
                                                         g@snlegal.com
                                                         JONATHAN J. CUNNINGHAM
                                                         State Bar No. 00793574
                                                         jjc@snlegal.com
                                                         1755 Wittington Place, Suite 200, LB25
                                                         Dallas, Texas 75234
                                                         Telephone: (214) 987-1745
                                                         Facsimile: (214) 521-9033
                                                         ATTORNEYS FOR TCI




Notice of Filing of Increase of Supersedeas Bond
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was
forwarded to all counsel of record via E-File Service, CM/RRR, and E-mail delivery on this 21st
day of October, 2015 --


Talmage Boston, Esq.
tboston@winstead.com
Elisabeth Wilson, Esq.
ewilson@winstead.com
WINSTEAD PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
Telephone: 214/745-5400
Facsimile: 214/745-5390

Nicola Hobeiche, Esq.
ORIX USA Corporation
1717 Main Street, Suite 900
Dallas, Texas 75201
Telephone: 214/237-2000
Facsimile: 214/237-2018
Nicola.hobeiche@orix.com

Attorneys for ORIX Capital Markets, LLC and
Wells Fargo Bank Minnesota, N.A.




Notice of Filing of Increase of Supersedeas Bond
           ATTACHMENT

                                       “1”




Notice of Filing of Increase of Supersedeas Bond
r-----·~~----------------------------------------------------------------------------
  SURETY RIDER -COURT BONDS

  To be attached to and form a pat1 of

           Type of Bond: Supersedeas Appeal Bond

                   Bond No.   0601836
           dated effective May 12, 2014
                              {nMuO~N~T"H.~D~A~Y~,Y~E~A~R')_________________


                 executed by Transcontinental Realty Investors, Inc.                                                               , as Principal,
                              (PRINCIPAL)                      - - - · ··-
                     and by International Fidelity Insurance CompanL - - - - - - - - - - - - - - - - - - - - - · , as Surety,
                              (SURETY)
          in the matter of Orix Capital Markets LLC vs. Transcontinental Realty Investors, Inc.

                  CauseNo. 11-15428

                  in favor of Orix Capital Markets LLC
                                                                                      ---··------ ------- - - - - -
  In consideration of the mutual agreements herein contained the Principal and the Surety hereby consent to changing

                               The penal sum of the Supersedeas Appeal Bond

                      From: $458,906.76
                                                                             · - - - - - - - - - ------- · · - - - - · · · - - - - - - -

                              -------------------··-
                          To: $733,906.76          The penal sum of this bond is now $733.906.76
                                                                                                             -------·- --

                                                                                                   -----·         ----------
 Nothing herein contained shall vary, alter or extend any provision or condition of this bond except as herein expressly stated.

   This rider is effective October          2015
                              -----~---------------------
                              (MONTH, DAY, YEAR)
      Signed and Sealed October 14, 2015
                              ~~~~~~~-------------
                              (MONTH, DAY, YEAR)

                              Transcontinental Realty Investors, Inc.
                                                                         PRINCIPAL      APPROVED




                              International Fidelity Insurance Company

                      IBy:    ~/}-~-JC-.t.4"f$r,,~..L4v-IN TESTIMONY WHEREOF, I hav~ herE!urito set my himd al(ix~~ my Official Seal,
at !he City or Newark, New Jersey !he day and year first above wntlen.  .




                          (]~~
                        A NOTARY PUBLIC OF NEW JERSEY
                        My Commission E~pires April16, 20J9 : .
                                                                Bond No. 0601836

                                       CAUSE NO. 11-15428


ORIX CAPITAL MARKETS LLC,                            §          IN THE DISTRICT COURT
Plaintiff/Counter-Defendant,                         §
vs.                                                  §
                                                     §
TRANSCONTINENTAL REALTY                              §
INVESTORS, INC.,                                     §
DefendantJCountcr-Claimant/Third                     §
Party Plaintiff,                                     §          DALLAS COUNTY, TEXAS
vs.                                                  §
                                                     §
WELLS FARGO BANK MINNESOTA,                          §
N.A., AS TRUSTEE .FOR THE                            §
MORTGAGE PASS-THROUGH                                §
CERTIFICATES SERIES 99-CI,                           §
         Third-Party Defendant.                      §          134th JUDICIAL DISTRICT


                                SUPERSEDEAS APPEAL BOND


KNOW ALL MEN BY THESE PRESENTS:

       Transcontinental Realty   Investor~,   Inc. as principal, and International Fidelity Insurance

Company of One Newark Center, 201h Floor, Newark, NJ 07102, as surety, are held and firmly

bound unto Orix Capital Markets, LLC in the sum of Four Hundred Fifty Eight Thousand Nine

Hundred Six and 76/100 Dollars ($458,906.76) for the payment of which well and truly to be

made, we bind ourselves, our heirs, executors, administrators, and successors, jointly and

severally, firmly by these presents.

       The condition of this obligation is such that whereas Orix Capital Markets, LLC has in

the l341h Judicial District Court of Dallas County, Texas in the above-entitled cause therein

pending recovered a judgment against the said Transcontinental Realty Investors, Inc. and

whereas the above-named appellant has, according to law, taken an appeal from the said
                                                Page l of2
judgment.

          NOW THEREFORE, if the said appellant shall satisfy the said judgment in full together

with the costs, interest and damages for delay, if for any reason the appeal is dismissed or if the

judgment is affirmed, and shall satisfy in full such modification of the judgment and such costs,

interest and damages as the appellate court may adjudge and award, and if said judgment be set

aside, then this obligation shall be void; otherwise, to remain in full force and effect, provided

however, the maximum liability of the surety shall not exceed the penal sum of Four Hundred

Fifty Eight Thousand Nine Hundred Six and 76/100 Dollars ($458,906.76).
                                                                             1
          IN WITNESS WHEREOF, we have hereunto set our hands this 12 h day of May, 2014.



Principal:                            TRANSCONTINENTAL REALTY INVESTORS, INC.

                                     ;22~-.--'-------~-

Surety:                               INTERNATIONAL FIDELITY INSURANCE COMPANY

                                      By: ..   l        h.        J3.~~
                                                             /AJ ..

                                      James~
                                      Attorney-in-Fact




                                               Page 2 of2
                                                                __  ::_._-:~~~-~·:~·-..,.        __
                                                                                                                        its
    thelr irue and i~~vtul attoin!>y(s)'ln-raot to ei~ote; ~eill aridoiiliv'effor aMo~ oeb~ir as surety, any and au ilo"Ms aoo undert~kings, ~on~acts onnoerjln!ty
    ClOd othe_ rwrt.Hngsp~l-lg~tO!Y !fl ~e naivte.~~r~f. Wf!l~l) a_(e or m~y- !Je a_llow(!d_,requir~_ or P_·_ Cfm_,_·m~ by '_a_w_·; s!alute~ _rule,_ r~ulationl-oeon_  -___ Ifact·· or oth_ erwi_se,
                                                                     in
  _and the execufion of. sucn mstnJm.en!(s} pursuance _of ;these' presents, spall_ be as· blnd1ng uwn                                                            the
                                                                                                                                     sald,INTERNATION~L r-IDI;:LITY INSURANCE . -
   :COMPANY and ALLEGHENYC,I\SUA'LTYCOMPAhfY; as folly and amply, to all Intents ana purpqses, a~ 1f the sam~;~ had been dulY executed and
. ·ack!J9WI(!d96<11?9Jh~ir regul~rl(elec\~ Qfflce~$ al_thel(prlnclpal office!).        .. ___ -_- . • . .._____ •··. _·.- -.- :.. _•. _. . _ _. _- __ .• _. _ ._ _ - . . . . _. _.· _·_· __ •.. - .

 i- 6~tif~o/ a~~~~W&t~sNEf~~~~A~Wf8sd'M~~V~~~~~~~~?~~~~e~"tn3b/~~g;t ~f~t f~~~ri\~!Jt~!Y:rfa~~Jl~1n~~.~~~~1r~ ~sJ/~~E -
  -   ~~~J~ft~AJbo,J't.kt{;{~lf~l~~~~~~y~fa~~~~~1~~ ~reX~~3l?t~~:clon th~ ~Oth day of July, 2oW> and by the.eoard of Dtrect?rs of ALLEGHENY
      A_R_~~~r_n
      afld
               °_Jr=_in_~Ffcf J a_~~~~~~~-~-~-d--~~ef~:~_~6~~~~ a_:~-r~1~!._ _:1_~[~1~ f60_---~_ffe?_r_'~L~e~h--~~ ~-"Y~~-~~~~7~e~=~-.~~:fcd_J~~-6
                             1 1
          affiX9fati!)n'~. seal may be ~ffilf_ or_· r__elated_
                                                                                                                                                       ..• Qleret_o_._ suc·h· slgf1~~ure an__ d_ seals. whEj_n._ - _ s_o_. useq w_h~_lh_~r_ :•
  •her_ee  __ (ofo~_e_..or __ ereJ:'·.~ \
                :i. /                     ··~· "~ \
                i·: ·~ -~ _:_: : - · :- . ! '. j";
                 ~ -~-~~. A>(j             .·\ti~?ii'!
           .._..._ -'f>-..''• "' B\,;_ •.• :. ACj ...-,                                                     A NOTARY PUBLIC OF NEW JERSEY
              :··,.- ,..'';;.
                          . :(:---0~········~.
                                       s        *'-"
                                       NeN ~,,.:.    '!.*":                                                 My Commission Expires Mar, 27, 2014

  •_
              >. ~~~~~,,,,;·i~~~\~~~~~
                               ._ .___ __.
                                                     .
                                              _. __ • _ _ . .- _ __
                                                                     .CER.TlFIC,A
                                                                        . , ..     Tl0 N___· _.                        _ _.      ._ _· _ _·                 _.
  I, lheuridersiglled 9fficeiqfiNTERNA'f!ONAL f.IOEUTY INSLlRANC£:; COMPf.NY iJndALLEGHENY CA$UAI.TY COMPANY do hereby certity that_ I have
  Cb!)ipf!red fh"l for¢99lng CQPX of the.fqwer ofAttort)_~y qod affj~avit. and the copy of}he .. SE!clions qf t~e BY·\..aws ofs;'lidCompaniQ$ as set forth in sai(i
 PowerofAltotney, wiU) the qriginals on file in the home offj(;e of :said compani?s, aM II) at the same are com~c;t transcripts lhe(ef. and of the whole
 .of the said-Qriql~al;;, andUJ